 1                         IN THE U.S. BANKRUPTCY COURT
 2

 3                            NORTHERN DISTRICT OF OHIO
 4

 5

 6

 7
     In Re: Grant Thomas Wilcox                   Bankruptcy Case: 20-51998-amk
 8

 9   Grant T. Wilcox,
10   9858 Green Dr                                Adv. Pro. No. 21-5001

11
     Windham, OH 44288
                               Debtor/Plaintiff
12                                                Honorable Alan M. Koschik
                        Vs.
13   Sara N. Wilcox
14   9268 Mulberry Road SE                 DEBTORS/PLAINTIFF’S REPLY IN
15
     Mount Perry, OH 43760                 SUPPORT FOR MOTION FOR
                        Creditor/Defendant PROTECTION ORDER
16
                      Vs.
17   Herbert Baker
18   301 Main Street
19   Zanesville, OH 43701
                        Creditor/Defendant
20

21

22

23

24
                 Now comes the Debtor/Plaintiff, Pro Se and response to the Creditors

25            Response filed on February 2nd, 2021. Creditors assertions that the arrest
26
              warrant is a matter between the Debtor and the Domestic Relations is an
27

28            attempt Creditors to avoid their affirmative duty to halt any civil

              proceeding. Creditors were the ones who asked the Domestic Relations
     DEBTORS/PLAINTIFF’S REPLY IN SUPPORT FOR MOTION FOR PROTECTION ORDER - 1




     21-05001-amk    Doc 9    FILED 02/03/21      ENTERED 02/03/21 14:05:54     Page 1 of 5
 1            Court (who was caught engaging in business with one of the creditors
 2
              and subsequently recused themselves after the finding of civil contempt)
 3

 4            to imprison the Debtor in the first place. For Creditors sit back now and
 5
              watch the Debtor suffer from their actions this Court should outraged by.
 6

 7                   As for the remaining issues with the Civil Contempt
 8
           proceedings they are civil contempt purge conditions which require
 9

10         retaining an attorney. Or in other words extort the Debtor to spending
11

12
           money for an attorney for the drafting and execution of a Power of
13
           Attorney and QDRO. In regards to the QDRO, the Domestic Relations
14

15         Court did direct the Debtor to pay Creditor Herb Baker to execute on the
16
           Debtors behalf.
17

18                   As for the allegation that the claims of the Debtor-Plaintiff are
19
           baseless, such a notion is utterly absurd. Not only is it absurd, but it is
20

21         completely contradicted by Creditor-Defendants’ own exhibits. Case-in-
22
           point, Exhibit A. Of the Creditor-Defendants’ Response in Opposition to
23

24         Debtor-Plaintiff’s Motion for Restraining Order, the Windham Police
25
           Officer clearly states, “[t]he vehicle registration check returned with
26

27         the registered owner, Grant Wilcox, having a warrant out of Licking
28




     DEBTORS/PLAINTIFF’S REPLY IN SUPPORT FOR MOTION FOR PROTECTION ORDER - 2




     21-05001-amk    Doc 9   FILED 02/03/21    ENTERED 02/03/21 14:05:54        Page 2 of 5
 1         County (within radius).” Simply put, Counsel for the Creditor-
 2

 3         Defendants is purposely misrepresenting their own exhibits to this Court.
 4
                 Additionally, the assertion that the warrant is between the
 5

 6         Domestic Relations Court and the Debtor has no merit. The Creditors
 7
           have the responsibility to ensure that the warrant isn’t enforced. “It is
 8

 9         incumbent upon creditors to take the necessary steps to halt or reverse
10
           any pending State Court actions or other collection efforts commenced
11

12         prior to the filing of a bankruptcy petition, including garnishment of
13
           wages, repossession of automobile, foreclosure of a mortgage or a
14

15         judgment lien and, thereby, maintain, or restore, the status quo as it
16

17
           existed at the time of the filing of the bankruptcy petition. In re Webb
18
           , 472 B.R. 665 (6th Cir. BAP 2012),(quoting In re Banks , 253 B.R. 25,
19

20         30 (Bankr. E.D. Mich. 2000))
21
                     The Creditors actions have been blatantly willful in violating
22

23         the automatic stay numerous times. The Debtor has requested that they
24
           rescind the civil arrest warrant and the continue to fail to live up to their
25

26         affirmative duty to stay the domestic relations civil contempt
27
           proceedings. “The creditor sets in motion the process. The creditor is
28

           very much in the driver's seat and very much controls what is done

     DEBTORS/PLAINTIFF’S REPLY IN SUPPORT FOR MOTION FOR PROTECTION ORDER - 3




     21-05001-amk    Doc 9   FILED 02/03/21    ENTERED 02/03/21 14:05:54        Page 3 of 5
 1         thereafter if he chooses. If the continuation [of a pending collection
 2

 3         action] is to be stayed, [the creditor] cannot choose to do nothing and
 4
           pass the buck to the debtor.” Fleet Mortg. Group, Inc. v. Kaneb, 196
 5

 6         F.3d 265, 269 (1st Cir.1999)
 7
                     If this matter was a truly a criminal contempt the Debtor would
 8

 9         simply do his 30 days and the Creditors be FOREVER barred from
10
           attempting to collect on the Debt due to his Constitutional Safeguards of
11

12         Double Jeopardy.
13
                     For the reasons stated above the Debtor respectfully requests
14

15         that this Court enter a Restraining Order directing the Creditors to take
16

17
           actions with the Domestic Relations Court.
18

19                                                              Respectfully Submitted,
20
                                                                     /s/ Grant T. Wilcox
21                                                                       Grant T. Wilcox
22                                                                        Debtor, Pro Se
                                                                      9858 Green Drive
23
                                                                   Windham, OH 44288
24                                                                        330-990-5416
25                                                             grant.wilcox@gmail.com
26

27

28




     DEBTORS/PLAINTIFF’S REPLY IN SUPPORT FOR MOTION FOR PROTECTION ORDER - 4




     21-05001-amk    Doc 9   FILED 02/03/21   ENTERED 02/03/21 14:05:54         Page 4 of 5
 1                            CERTIFICATE OF SERVICE
 2
                   I Grant T. Wilcox certifies that a copy of the foregoing Debtors/
 3
     Plaintiff’s reply in support for motion for protection order was served via
 4   electronic mail upon Anthony J. DeGirolamo, Counsel for Defendants on February
 5   3rd, 2021.
 6
                                                                     /s/ Grant T. Wilcox
 7                                                                       Grant T. Wilcox
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     DEBTORS/PLAINTIFF’S REPLY IN SUPPORT FOR MOTION FOR PROTECTION ORDER - 5




     21-05001-amk    Doc 9   FILED 02/03/21   ENTERED 02/03/21 14:05:54         Page 5 of 5
